DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, applicant claims “forming a first gate structure over the second gate dielectric in the first channel region” is unclear to the examiner because according to claim 18, a first gate dielectric is formed in the first channel region and a second gate dielectric is formed in the second channel region. However claim 20 is claiming opposite of what is claimed in claim 18.
For the purpose of examination, claim 20 is interpreted as first dielectric formed in first channel region and a second gate dielectric is formed in the second channel region

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loubet et al (US 2019/0378906; hereinafter Loubet).
Regarding claim 16, Figs 1-17 of Loubet discloses a method comprising:
forming a plurality of alternating semiconductor layers (5a/5c/5b/5d; Fig 2; ¶ [0031]) over a first region (20; Fig 2; ¶ [0043]) and a second region (15; Fig 2; ¶ [0043]) of a substrate (1; Fig 2; ¶ [0030]), the plurality of alternating semiconductor layers (5a/5c/5b/5d; Fig 2; ¶ [0031]) comprising a plurality of first semiconductor layers (5a/5b; Fig 2; ¶ [0030]) interleaved by a plurality of second semiconductor layers (5c/5d; Fig 2; ¶ [0030]);
patterning (¶ [0034]) the plurality of alternating semiconductor layers (5a/5c/5b/5d; Fig 2; ¶ [0031]) over the first region (20; Fig 2; ¶ [0043]) to form a first active region (10b; Fig 2; ¶ [0029]);
patterning (¶ [0034]) the plurality of alternating semiconductor layers (5a/5c/5b/5d; Fig 2; ¶ [0031]) over the second region (15; Fig 2; ¶ [0043]) to form a second active region (10a; Fig 2; ¶ [0029]);
releasing (Fig 3) the plurality of first semiconductor layers (5a/5b; Fig 2; ¶ [0030]) from the plurality of second semiconductor layers (5c/5d; Fig 2; ¶ [0030]) to form first channel members (5b; Fig 3; ¶ [0043]) in a first channel region (20; Fig 2; ¶ [0043]) of the first active region (10b; Fig 2; ¶ [0029]) and in a second channel region (15; Fig 2; ¶ [0043]) of the second active region (10a; Fig 2; ¶ [0029]); and
thinning (Fig 4; ¶ [0049]) the first channel members (5b; Fig 3; ¶ [0043]) in the first channel region (20; Fig 2; ¶ [0043]) to form a second channel members (5b; Fig 3; ¶ [0043]).

Regarding claim 17, Figs 1-17 of Loubet discloses the thinning (Fig 4; ¶ [0049]) of the first channel members (5b; Fig 3; ¶ [0043]) in the first channel region (20; Fig 2; ¶ [0043]) comprises masking (25; Fig 3; ¶ [0045]) the first channel members (5a; Fig 3; ¶ [0043]) in the second channel region (15; Fig 2; ¶ [0043]).

Regarding claim 18, Figs 1-17 of Loubet discloses forming a first gate dielectric layer (30/35; Fig 17; ¶ [0088]) over the second channel members (5b; Fig 17; ¶ [0043]) in the first channel region (20; Fig 17; ¶ [0043]); and
forming a second gate dielectric layer (30; Fig 17; ¶ [0088]) over the first channel members (5a; Fig 17; ¶ [0043]) in the second channel region (15; Fig 2; ¶ [0043]),
wherein a thickness (Fig 17) of the first gate dielectric layer (30/35; Fig 17; ¶ [0088]) is greater than a thickness of the second gate dielectric layer (30; Fig 17; ¶ [0088]).

Regarding claim 19, Figs 1-17 of Loubet discloses the forming of the second gate dielectric layer comprises masking the first channel members in the second channel region (Figs 1-17).

Regarding claim 20, Figs 1-17 of Loubet discloses forming a first gate structure (40c; Fig 17; ¶ [0088]) over the first gate dielectric layer (30/35; Fig 17; ¶ [0088]) in the first channel region (20; Fig 17; ¶ [0043]);
forming a second gate structure (40c; Fig 17; ¶ [0088]) on the second gate dielectric layer (30; Fig 17; ¶ [0088]) in the second channel region (10; Fig 17; ¶ [0043]),
wherein the first gate structure comprises a first work function metal stack (Fig 17; ¶ [0061]);
wherein the second gate structure comprises a second work function metal stack different from the first work function metal stack (Fig 17; ¶ [0061]).
Allowable Subject Matter
Claims 1-15 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a dummy gate stack over the channel regions of the first fin-shaped structure and the second fin-shaped structure, the dummy gate stack extending along a first direction;
performing a gate cut process to separate the dummy gate stack by a plurality of gate end dielectric features into a first dummy gate segment over the channel region of the first fin-shaped structure and a second dummy gate segment over the channel region of the second fin-shaped structure;
removing the first dummy gate segment and the second dummy gate segment;
selectively removing the second semiconductor layers in the channel regions to form first nanostructures in the first region and the second region;
selectively thinning the first nanostructures in the first region to form second nanostructures; and
forming a gate electrode layer over the second nanostructures in the first region and the first nanostructures in the second region”.

Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a gate dummy stack over the channel regions of the first fin-shaped structure and the second fin-shaped structure, the dummy gate stack extending along a first direction; 
performing a gate cut process to separate the dummy gate stack by a plurality of gate end dielectric features into a first dummy gate segment over the channel region of the first fin-shaped structure and a second dummy gate segment over the channel region of the second fin-shaped structure;
removing the first dummy gate segment and the second dummy gate segment;
selectively removing the second semiconductor layers in the channel regions to form first nanostructures in the first region and the second region; and
selectively thinning the first nanostructures in the first region to form second nanostructures,
wherein the first fin shaped structure and the second fin-shaped structure extend lengthwise along a first direction,
wherein the first fin-shaped structure and the second fin shaped structure extend lengthwise along a first direction,
wherein the first fin-shaped structure comprises a first fin width along a second direction perpendicular to the first direction and the second fin-shaped structure comprises a second fin width along the second direction,
wherein the second fin width is greater than the first fin width”.
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a gate dummy stack over the channel regions of the first fin-shaped structure and the second fin-shaped structure, the dummy gate stack extending along a first direction; 
performing a gate cut process to separate the dummy gate stack by a plurality of gate end dielectric features into a first dummy gate segment over the channel region of the first fin-shaped structure and a second dummy gate segment over the channel region of the second fin-shaped structure;
removing the first dummy gate segment and the second dummy gate segment;
selectively removing the second semiconductor layers in the channel regions to form first nanostructures in the first region and the second region; and
selectively thinning the first nanostructures in the first region to form second nanostructures,
wherein the first fin shaped structure and the second fin-shaped structure extend lengthwise along a first direction,
wherein the first fin-shaped structure and the second fin shaped structure extend lengthwise along a first direction,
wherein the first fin-shaped structure comprises a first fin width along a second direction perpendicular to the first direction and the second fin-shaped structure comprises a second fin width along the second direction,
wherein the second fin width is greater than the first fin width”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al (US 2020/0279777)	Xiao (US 2020/0235133)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/            Primary Examiner, Art Unit 2895